     Case: 4:18-cv-00207-DMB-JMV Doc #: 22 Filed: 05/28/21 1 of 1 PageID #: 1189




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION

KEITH FRISTON                                                                     PETITIONER

V.                                                                NO. 4:18-CV-207-DMB-JMV

ATTORNEY GENERAL OF THE
STATE OF MISSISSIPPI                                                             RESPONDENT


                                     FINAL JUDGMENT

       In accordance with the Order entered this day, Keith Friston’s petition for a writ of habeas

corpus [1] is DENIED. A certificate of appealability is GRANTED with respect to his claim

regarding the propriety of mistrial and DENIED in all other respects.

       SO ORDERED, this 28th day of May, 2021.

                                                    /s/Debra M Brown
                                                    UNITED STATES DISTRICT JUDGE
